
	

114 SRES 589 IS: Honoring the 50th anniversary of Reformed Theological Seminary.
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 589
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Mr. Wicker (for himself, Mr. Cochran, and Mr. Graham) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Honoring the 50th anniversary of Reformed Theological Seminary.
	
	
 Whereas Reformed Theological Seminary was founded in Jackson, Mississippi, in 1966, with the mission of serving the Christian community by preparing Christian leaders through a program of graduate theological education;
 Whereas the vision for Reformed Theological Seminary originated in a prayer meeting of the following 5 Mississippi pastors: Sam Patterson, Erskine Jackson, John Reed Miller, James Spencer, and William Stanway;
 Whereas the founders of Reformed Theological Seminary were Sam Patterson, Robert Cannada, Erskine Wells, Frank Horton, Bob Kennington, and Frank Tindall, and early board members included Elliott Belcher, Robert Rugeley, Hugh Potts, Emory Folmar, Gettys Guille, H.S. Williford, Sr., Horace Hull, Charles Harmon, and Roy LeCraw, many of whom were prominent Mississippians;
 Whereas Reformed Theological Seminary opened its doors to 14 students from 8 colleges and 3 denominations in 1966, and has educated well over 12,000 students through the years, with over 6,000 graduates serving the Lord and the Christian Church in more than 80 countries around the world;
 Whereas Reformed Theological Seminary is the largest accredited seminary in the State of Mississippi;
 Whereas Reformed Theological Seminary has campuses and extensions in— (1)Jackson, Mississippi;
 (2)Orlando, Florida; (3)Charlotte, North Carolina;
 (4)Atlanta, Georgia; (5)Houston, Texas;
 (6)Memphis, Tennessee; (7)McLean, Virginia; and
 (8)New York City, New York; Whereas Reformed Theological Seminary has established a global distance education program with online students on every populated continent, and a doctoral program with Mackenzie University in São Paulo, Brazil;
 Whereas Reformed Theological Seminary is one of the largest accredited theological seminaries in North America, having prepared students for service in over 73 denominations, and with graduates who have started no fewer than 23 theological educational institutions around the world;
 Whereas Reformed Theological Seminary has over 40 full-time faculty members instructing over 1,500 current students in 9 different degree programs, readying them to serve the Christian Church and all Christians with a mind for truth, a life for ministry, and a heart for the Lord;
 Whereas Reformed Theological Seminary graduates continue on to vocations not only as pastors, but also as counselors, chaplains, teachers, church planters, missionaries, campus ministers, relief workers, and community leaders, thus contributing greatly to the well-being of their neighbors, communities, and culture, in the United States and around the world;
 Whereas Reformed Theological Seminary has been a blessing to the United States and an ambassador for the Lord around the world; and
 Whereas, on October 6 and 7, 2016, Reformed Theological Seminary will celebrate its 50th Anniversary: Now, therefore, be it
		
	
 That the Senate— (1)congratulates Reformed Theological Seminary for 50 years of faith-inspired service;
 (2)expresses profound respect and deep appreciation for— (A)the transformational impact Reformed Theological Seminary has had on the United States; and
 (B)the beneficent service of Reformed Theological Seminary to humanity around the world; and (3)expresses heartfelt wishes for continued blessings and achievement in the decades to come.
			
